BLD-283                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-2113
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                               ROBERT R. DAVIES,
                                                 Appellant
                        __________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (D.C. Crim. No. 2-07-cr-00436-1)
                        Chief District Judge: Joy Flowers Conti
                       __________________________________

               Submitted for Possible Summary Action Pursuant to Third
                 Circuit LAR 27.4 and I.O.P. 10.6 and/or Issuance of a
             Certificate of Appealability Pursuant to 28 U.S.C. § 2253(c)(1)
                                     August 9, 2018

              Before: RESTREPO, BIBAS and NYGAARD, Circuit Judges

                             (Opinion filed: August 17, 2018)
                                     ____________

                                        OPINION*
                                      ____________


PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Robert R. Davies appeals from an order of the District Court denying his motion

to terminate or modify the conditions of his supervised release, motion to recuse, motion

to strike, and motion for appointment of counsel. For the reasons that follow, we will

summarily affirm.

       Davies pleaded guilty in the United States District Court for the Western District

of Pennsylvania to knowingly traveling in interstate commerce for the purpose of

engaging in illicit sexual conduct with another, in violation of 18 U.S.C. § 2423(b) and

(e). The District Court sentenced Davies to time served (19 months’ imprisonment) and

imposed a life term of supervised release. Davies’ plea agreement specified that he

waived his right to collaterally attack his sentence, but he nevertheless filed a motion to

vacate sentence, 28 U.S.C. § 2255, in February 2010. The District Court denied the §

2255 motion, carefully reviewing the circumstances of the plea colloquy and determining

that the plea and waiver were knowing and voluntary and thus that enforcement of the

waiver would not give rise to a miscarriage of justice. We denied Davies’ request for a

certificate of appealability on December 3, 2010, concluding that he had not shown that

jurists of reason would debate the District Court’s determination that his collateral waiver

was knowing and voluntary. Since that time Davies has attempted on numerous

occasions, unsuccessfully, to invalidate his conviction and sentence.

       On January 3, 2018, Davies filed a motion to terminate his supervised release

pursuant to 18 U.S.C. § 3583(e)(1). Among other arguments addressing the severity of

his offense (or lack thereof, in his view), Davies specifically argued that his term of

supervised release should be terminated outright because he has completed sex offender

                                              2
and other mental health treatment, that he is no longer in need of psychiatric medication,

and that his Probation Officer is unfairly charging him for the monitoring software

installed on his computer. Davies also filed a motion for appointment of counsel. The

U.S. Attorney responded to the motions, contending that the motion to terminate

supervised release was “prefaced with recycled arguments” from Davies’ successive §

2255 motions and that he had not articulated how the interest of justice would be served

by early termination of his supervised release. Davies then moved to strike the U.S.

Attorney’s response as untimely filed and moved to recuse the presiding Chief District

Judge pursuant to 28 U.S.C. § 455. In an order entered on May 16, 2018, the District

Court denied the motions to terminate or modify the conditions of supervised release and

for recusal, and denied as moot the motions for appointment of counsel and to strike.1

         Davies appeals. We have jurisdiction under 28 U.S.C. § 1291. The parties were

advised that the appeal was subject to summary action pursuant to Third Circuit LAR

27.4 and I.O.P. 10.6 and that this Court would also consider whether a certificate of

appealability is required pursuant to 28 U.S.C. § 2253.2 Davies has filed a motion for




1
  The day after the District Court denied these motions, Davies’ Probation Officer filed a
Petition for Warrant or Show Cause Hearing, seeking revocation of Davies’ supervised
release on the basis of multiple violations of the terms and conditions of his supervised
release. The District Court appointed counsel for Davies and a hearing was held on June
11, 2018. At that time, Davies was given 90 days to comply with the terms of his
supervised release. A new hearing is scheduled for October 2, 2018. The scope of the
instant appeal does not extend to this Petition for Warrant or Show Cause Hearing or the
District Court’s orders pertaining to it.
2
    A certificate of appealability is not required here.
                                                 3
summary reversal and summary action response. The U.S. Attorney has filed a summary

action response. Davies has replied to that response.

       We will summarily affirm the order of the District Court denying the motions to

terminate or modify the conditions of supervised release, for appointment of counsel, for

recusal, and to strike, because no substantial question is presented by this appeal. Section

3583(e) of title 18 authorizes the sentencing court to terminate a term of supervised

release prior to its expiration. See Burkey v. Marberry, 556 F.3d 142, 146 n.3 (3d Cir.

2009) (citing United States v. Lussier, 104 F.3d 32, 34-35 (2d Cir. 1997)). The defendant

must have served one year of supervised release and the sentencing court must determine

that “such action is warranted by the conduct of the defendant released and the interest of

justice.” 18 U.S.C. § 3583(e)(1). Section 3583(e)(1) directs the sentencing court to

consider the factors set forth in 18 U.S.C. § 3553(a), which are: (1) the nature and

circumstances of the offense and the defendant’s history and characteristics; (2) the need

to afford adequate deterrence to criminal conduct, protect the public from further crimes

of the defendant, and provide him with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner; (3) the kinds

of sentence and sentencing range established for the defendant’s crimes; (4) pertinent

policy statements issued by the United States Sentencing Commission; (5) the need to

avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct; and (6) the need to provide restitution to any

victims of the offense. 18 U.S.C. § 3553(a)(1), (2)(B)-(D) & (4)-(7). See also Fed. R.



                                             4
Crim. P. 32.1 (establishing procedures pursuant to which sentencing court may modify

the conditions of defendant’s supervised release).

       The District Court did not abuse its discretion in declining to terminate Davies’

term of lifetime supervision or modify the terms of his supervised release. The decision

whether to terminate or modify a term of supervised release is a discretionary one. See

United States v. Smith, 445 F.3d 713, 716 (3d Cir. 2006). Generally, early termination of

supervised release under § 3583(e)(1) should occur only when the sentencing judge is

satisfied that “new or unforeseen circumstances” warrants it. Lussier, 104 F.3d at 36.

Davies did not show that any conduct of his, new or unforeseen circumstances, or the

interest of justice warrant the early termination of his supervision at this time. Davies’

supervision commenced on October 9, 2009. The District Court, after carefully

considering the sentencing factors and Davies’ submissions, properly concluded that, at

best, he has merely complied with the terms of supervision. The Court provided a

thorough explanation of its decision, and no hearing was required because the relief

sought was favorable to Davies, Fed. R. Crim. P. 32.1(c)(2)(B).

       The District Court reasoned that the terms and conditions of supervision were

imposed on Davies in consideration of the pertinent § 3553(a) factors, including the

serious crime that he committed involving two minors, the use of a computer in

committing those crimes, and his history of mental health issues and drug and alcohol

abuse. Those same concerns continue to the present day, the Court stated, explaining that

it still was concerned about the detrimental impact on the minors who were victims of

Davies’ crime and the chance that he will reach out again and engage in unlawful

                                              5
behavior with minor children; and still concerned about Davies’ mental health, his history

of drug and alcohol abuse, and his use of a computer in committing his crimes. In his

motion for summary reversal, Davies states: “The record shows that there was no

criminal conduct to begin with, and thus, no need to protect the public.” Appellant’s

Motion for Summary Reversal, at 5. This statement is surprising given Davies’ knowing

and voluntary guilty plea, but, in any event, his misguided opinion “that there was no

criminal conduct to begin with” amply demonstrates that the District Court’s concern that

he remains a danger to minor children is not unfounded.

       Davies also did not provide the District Court with sufficient information to

warrant modification of the terms of his supervised release. The District Court has the

discretion to decide that Davies should continue to provide urine samples for drug testing,

and continue in mental health and/or sex offender treatment and submit to polygraph

testing to determine if he is in compliance with that treatment requirement. The District

Court has the discretion to decide that these things are still necessary under the

circumstances of Davies’ mental health and substance abuse history and the need to

protect the public. Davies asserted in a supporting affidavit that he no longer needs

psychiatric medication, basing this assertion on a statement made by his treating

physician in his medical records on or about April 28, 2015. Affidavit in Support of §

3583(e)(1) Motion, at ¶ 11. The fact that Davies does not now need psychiatric

medication, if proved, does not support terminating or modifying his supervised release.

The District Court imposed a lifetime term of supervised release not only to monitor

Davies’ medication needs but also to provide him with ongoing supervision to lessen the

                                              6
chance that he will commit a similar crime in the future. Davies also claimed that he is

being unfairly charged for the monitoring software that his Probation Officer installed on

his computer. The District Court properly declined to consider this argument because

Davies did not submit any information with his motion about his current financial income

and assets and alleged inability to pay the $35.00 monthly computer monitoring fee. In

his motion for summary reversal, Davies’ argues that the District Court should already

know that he is unable to pay this fee because he has been granted leave to proceed in

forma pauperis in court. Appellant’s Motion for Summary Reversal, at 14-15. The

argument is not persuasive; the District Court has the discretion to evaluate separately the

issue whether Davies is financially able to pay the monthly computer monitoring fee.

       In asking the presiding District Judge -- Chief District Judge Joy Flowers Conti --

to recuse, Davies asserted that Judge Conti had displayed antagonism toward him by

denying all of his motions and displayed favoritism toward the U.S. Attorney. The

statute governing judicial disqualification provides, in pertinent part, that: “(a) Any

justice, judge, or magistrate judge of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. §

455(a). The test for disqualification pursuant to § 455(a) is “whether a reasonable person,

with knowledge of all the facts, would conclude that the judge’s impartiality might

reasonably be questioned.” In re: Kensington International Ltd., 353 F.3d 211, 220 (3d

Cir. 2003) (citing Edelstein v. Wilentz, 812 F.2d 128 (3d Cir. 1987)). A District Judge’s

“rulings alone almost never constitute a valid basis for a bias or partiality motion.”

Liteky v. United States, 510 U.S. 540, 555 (1994). We agree with Chief District Judge

                                              7
Conti that the arguments raised by Davies are attacks on her judicial rulings; there has

been no showing whatever of favoritism toward the U.S. Attorney or antagonism toward

Davies. A reasonable person with knowledge of all the facts would not conclude that

Chief District Judge Conti’s impartiality might reasonably be questioned in this case.

       Last, the District Court properly denied Davies’ motion to strike the U.S.

Attorney’s untimely response to his § 3583(e)(1) motion as moot. The Court, in denying

the motion to strike as moot, stated that it did not rely on the U.S. Attorney’s response in

deciding Davies’ § 3583(e)(1) motion (and even reminded the U.S. Attorney to

henceforth seek an extension of time prior to the expiration of a deadline). Since the

District Court did not rely on the U.S. Attorney’s response, striking it would have been

superfluous. Davies’ motion for appointment of counsel was properly denied as moot

because he did not show that his § 3583(e)(1) motion had arguable merit in fact or law.

See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).

       For the foregoing reasons, we will summarily affirm the order of the District Court

denying Davies’ motion to terminate or modify the conditions of his supervised release,

motion to recuse, motion to strike, and motion for appointment of counsel. Davies’

motion for summary reversal is denied as moot.




                                              8